Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 20 and 32 have been considered, but are moot in light of the new ground of rejection set forth below.
112 (B) rejection set forth on 2/3/2022 are withdrawn due to the amendments filed on 4/25/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, and 16-17  of U.S. Patent No. 10,863,651 hereafter as, Pat `651 (20200100392 A1) in view of North (U.S 6,629,855) and Gong (U.S 2011/0297628 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of Pat ‘651 in view of North and Gong disclose the limitation of claims 20-40.
With respect to Claim 20, Claim 1 discloses a server tray assembly, comprising: a server tray support configured to receive a server board that comprises a working fluid conduit fluidly coupled to a server board connector disposed on a back plane of the server board, the server tray support comprising a fluid connector configured to form an at least partially unsealed fluid connection with the server board connector (Claim 1, Lines 33-40); and a locking assembly comprising a portion fixed to the server tray support (Claim 1, lines 41-43) or to a server rack fixed to the server tray support such that the server board moves, during insertion of the server board into an opening of the server tray support, along the server tray support with respect to the locking assembly the locking assembly comprising a spring and resides opposite the fluid connector and is configured to move across an opening of the server tray support into which the server broad is inserted and contactingly engage a front portion of the server board to urge the server board, under a preload of the spring, toward the fluid connector to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support (Claim 1).
With respect to Claim 21, Claim 1 discloses the server tray assembly of claim 20, wherein the server tray support comprises a portion of a server rack of a data center (Claim 2). 
With respect to Claim 22, Claim 1 discloses the server tray assembly of claim 20, wherein the fluid connector comprises a reciprocating blind mate connector that comprises a plurality of quick couplings and wherein the sever board connector comprises a corresponding blind mate connector that comprises a plurality of quick couplings (Claim 3).
With respect to Claim 23, Claim 1 discloses the server tray assembly of claim 20, wherein the locking assembly comprises a spring-loaded cam lock comprising a cam pivotable about a pin to engage the portion of the server board, the spring is compressible or extendable to move the cam along the pin to urge, with the cam engaging the portion of the server board, the server board toward the fluid connector (Claim 1). 
With respect to claims 24-25, claims 5 and 6 of Pat ‘651 respectfully disclose the all limitations of claims 24-25. 
With respect to claims 28-29, claims 9 and 10 of Pat ‘651 respectfully disclose the all limitations of claims 28-29. 
With respect to Claim 32, Claim 8 discloses a method of installing a server board, the method comprising: obtaining a server board that comprises a working fluid conduit fluidly coupled to a server board connector disposed on a back plane of the server board; inserting the server board through an opening of a server tray support and into the server tray support that comprises a wall comprising a fluid connector; moving the server board toward the fluid connector of the server tray support such that the server board connector forms an unbiased and at least partially unsealed fluid connection with the fluid connector (Claim 8); actuating a locking assembly that comprises a portion mechanically attached to one of a front surface of the server tray support or a front surface of a server rack fixed to the server tray support such that the server board moves, during movement of the server board toward the fluid connector, with respect to the locking assembly, the actuating comprising urging the server board toward the fluid connector and away from a front surface of the locking assembly to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support; and maintaining, with a spring of the locking assembly, the fluid seal of the fluid connection between the server board connector and the fluid connector of the server tray support (Claim 8). 
With respect to Claim 34, Claim 8 discloses the method of claim 32, wherein the locking assembly comprises a spring loaded cam lock comprising a cam secured to a pin extending along an axis perpendicular to the back plane of the server board and the cam is configured to pivot about the pin and engage the portion of the server board, and the at least one spring is compressible or extendable in a direction parallel to the pin axis to move the cam along the pin axis to urge, with the cam engaging the portion of the server board, the server board toward the fluid connector (Claim 8). 
With respect to Claim 35, Claim 8 discloses the method of claim 34, wherein a bottom surface of the cam in configured to bear against a front surface of the server board under a preload of the spring to move the server board toward the back wall away from a head of the spring as the spring imparts positive force on the cam, and moving the server board toward the fluid connector comprises moving the server board past the bottom surface of the cam to allow the cam to engage the server board (Claim 16). 
With respect to Claim 36, Claim 8 discloses the method of claim 34, wherein actuating the locking assembly comprises turning the cam about the pin to engage a front surface of the server board (Claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-23, 25-26, 28, 32-33, 37-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2017/0359923 A1) in view of North (U.S 6,629,855) and Gong (U.S 2011/0297628 A1). 
In regards to Claim 20, Franz discloses a server tray assembly, comprising: a server tray support (Fig.6, #602 in conjunction with 604) configured to receive a server board (Fig.6, #632 and paragraphs [0009 & 0015], which discloses a server board as being #632) that comprises a working fluid conduit (Fig.6 and paragraph [0037], which discloses the electronic device includes a liquid cooling plate or other techniques which require a fluid conduit to distribute said fluid within the electronic device) fluidly coupled to a server board connector disposed on a back plane of the server board (Fig.5-6 and paragraphs [0036-0038 & 0048-0051], which discloses the electronic device being placed in a slot and connecting to fluid connectors #520, wherein the connectors of the server board are located in the back of said board), the server tray support comprising a fluid connector configured to form an at least partially unsealed fluid connection with the server board connector (Fig.5-6 and #520 are fluid connectors configured to form an at least partially unsealed fluid connection with the server board connectors (i.e., not being fully connected or connected at all)).
Franz fails to disclose: A locking assembly comprising a portion fixed to the server tray support or to a server rack fixed to the server tray support such that the server boards moves during insertion of the server board into an opening of the server tray support, along the server tray support with respect to the locking assembly, the locking assembly comprising a spring and resides opposite the fluid connector and configured to move across an opening of the server tray support into which the server broad is inserted and contactingly engage a front portion of the server board to urge the server board, under a preload of the spring, toward the fluid connector to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support.
However, North discloses: A locking assembly (Fig.4, #17 in conjunction with #17 on the opposite side) comprising a portion fixed to the server tray support (Fig.4, #38 is used to fix a portion of #17 on to a tray support #15) or to a server rack fixed to the server tray support such that the server boards moves during insertion of the server board into an opening of the server tray support (Fig.9, #91 moving towards the connecter in an opening defined by the server tray support #15), along the server tray support with respect to the locking assembly (Fig.8, #91 with respect to #17), the locking assembly resides opposite the fluid connector (Fig.8, #17 opposite of connectors #11) and configured to move across an opening of the server tray support into which the server broad is inserted and contactingly engage a front portion of the server board to urge the server board toward the fluid connector to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support (Fig.10, #17 move across the opening to contact the front portion of the server board #10 to engage and secure said board to the connectors, see column 6, lines 35-45, as such the office notes that with the combination of Franz in view of North, the server tray support (as taught by Franz) would be modified to include a locking assembly mounted on a tray support opposite of connectors (as taught by North) to engage the server board and urge said board to make a fluidly sealed connection with the fluid connectors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the server tray support (as taught by Franz) to include a locking assembly mounted on a tray support opposite of connectors (as taught by North) to engage the server board and urge said board to make a fluidly sealed connection with the fluid connectors. By including a locking assembly to the server tray support will help ensure that the boards are properly seated and in the fully inserted position and prevent any loose connection between the connectors and board (North, Column 6, lines 46-48).
Franz in view of North fail to disclose: The locking assembly comprising a spring.
However, Gong discloses: The locking assembly (Fig.3, #222) comprises a spring (Fig.3, #223) and resides opposite the fluid connector (Fig.4, #223 is opposite of the connectors) and urges the boards towards the fluid connector under a preload of the spring, to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support spring, (Fig.4, #223 help urge the locking assembly towards the connector to form a tight and solid connection, see paragraph [0023], which discloses #223 helps urge the device opposite of arrow #50 to ensure a reliable connection is made, as such the office notes that with the combination of Franz in view of North and Gong, the server tray assembly including a server tray support including a fluid connector to form an unsealed fluid connection with the server board including a locking assembly (as taught by Franz in view of North) would be modified to include a locking assembly comprising a spring which is configured to secure said server board with the server board support to form a tight-sealed connection (as taught by Gong) to ensure a reliable connection is made). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the server tray assembly including a server tray support including a fluid connector to form an unsealed fluid connection with the server board including a locking assembly (as taught by Franz in view of North) to include a locking assembly comprising a spring which is configured to secure said server board with the server board support to form a tight-sealed connection (as taught by Gong) to ensure a reliable connection is made. By including a locking assembly comprising a spring disposed on the front portion of the server tray support, would allow a reliable connection to be made between the two connectors and prevent any disconnection if vibration occurs (Gong, paragraph [0023]). 
In regards to Claim 21, Franz in view of North and Gong disclose the server tray assembly of claim 20, wherein the server tray support comprises a portion of a server rack of a data center (Franz, Fig.6 which discloses the server rack having the tray support which is part of the server rack of a data center).
In regards to Claim 22, Franz in view of North and Gong disclose the server tray assembly of claim 20, wherein the fluid connector comprises a reciprocating blind mate connector that comprises a plurality of quick couplings and wherein the sever board connector comprises a corresponding blind mate connector that comprises a plurality of quick couplings (Franz, Fig.5-6, #520 and paragraph [0051-0052], which discloses bling mate connectors for the electronic devices and server rack to allow cooling of said devices within the rack).
In regards to Claim 23, Franz in view of North and Gong disclose the server tray assembly of claim 20, wherein the locking assembly comprises a spring loaded cam lock (Gong Fig.1, #222) comprising a cam pivotable (Gong Fig.3, #2221) about a pin (Gong Fig.3, #2242) to engage the portion of the server board (Gong Fig.5, #30 engages a portion (front of server board) of the server board), the spring is compressible (Gong Fig.3, #223) or extendable to move the cam along the pin to urge, with the cam engaging the portion of the server board, the server board toward the fluid connector (Gong, figures 3-5 and paragraph [0023], as such the office notes that with the combination of Franz in view of North and Gong, the locking assembly (as taught by North) would be replaced with the locking assembly (as taught Gong) to secure the server board to the fluid connectors). 
In regards to Claim 26, Franz in view of North and Gong disclose the server tray assembly of claim 21, Wherein the locking assembly comprises a spring loaded latch (Gong, Fig.3, #222) secured to one of a pillar of the server tray support or a side wall of the server rack (Gong, Fig.3, #2223 is secured to a side wall of the server rack #10 via slot #115), and wherein the spring loaded latch is configured to snap over a side edge of the server board (Gong, Fig.5, over a side edge of the server board), and spring (Gong, Fig.3, #223) in the spring loaded latch.
In regards to Claim 28, Franz in view of North and Gong disclose the server tray assembly of claim 20, wherein the server board comprises one or more heat-generating electronic devices thermally coupled to a cold plate heat exchanger, and wherein the cold plate heat exchanger is thermally coupled to the working fluid conduit (Franz, Paragraph [0054], which discloses the server board having one or more heat generating components which are coupled to a cold plate heat exchanger which is thermally coupled to the working fluid conduit).

In regards to Claim 32, Franz disclose a method of installing a server board (Fig.6, #632), the method comprising: obtaining a server board that comprises a working fluid conduit fluidly coupled to a server board connector disposed on a back plane of the server board (Paragraph [0054], which discloses connectors on the server board for matching with the connectors on the rack to allow liquid cooling); inserting the server board through an opening of a server tray support and into the server tray support (Fig.6, #604 in conjunction with #602) that comprises a wall (Fig.6, #604 is a rack which includes a wall) comprising a fluid connector (Fig.5, #520, which are fluid connectors); moving the server board toward the fluid connector of the server tray support such that the server board connector forms an unbiased and at least partially unsealed fluid connection with the fluid connector (Fig.5-6, discloses the server board being placed in the server tray support, as such the office interprets the server board is placed in the server tray partially connected to the connectors prior to being fully seated).
Franz fails to disclose: Actuating a locking assembly that comprises a portion mechanically attached to one of a front surface of the server tray support or a front surface of a server rack fixed to the server tray support such that the server board moves, during movement of the server board toward the fluid connector, with respect to the locking assembly, the actuating comprising urging the server board toward the fluid connector and away from a front surface of the locking assembly to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support; and maintaining, with a spring of the locking assembly, the fluid seal of the fluid connection between the server board connector and the fluid connector of the server tray support.
However, North discloses: Actuating a locking assembly (Fig.8-9, #17 in conjunction with #17 on the opposite side of the tray support) that comprises a portion (Fig.4, #38 is used to mechanically attached a portion of #17 to a tray support) mechanically attached to one of a front surface of the server tray support (Fig.4) or a front surface of a server rack fixed to the server tray support such that the server board moves (Fig.8, #10 moves), during movement of the server board toward the fluid connector (Fig.8-9), with respect to the locking assembly, the actuating comprising urging the server board toward the fluid connector and away from a front surface of the locking assembly to fluidly seal the unbiased and at least partially unsealed fluid connection between the server board connector and the fluid connector of the server tray support (Fig.9 and column 6, lines 35-45, which disclose the locking assembly urging the server board #10 towards the connector); and maintaining, the fluid seal of the fluid connection between the server board connector and the fluid connector of the server tray support (Fig.9 #17 maintains the connected between the server board the connector, as such the office notes that with combination of Franz in view of North, the server tray support (as taught by Franz) would be modified to include a locking assembly mounted on a tray support opposite of connectors (as taught by North) to engage the server board and urge said board to make a fluidly sealed connection with the fluid connectors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the server tray support (as taught by Franz) to include a locking assembly mounted on a tray support opposite of connectors (as taught by North) to engage the server board and urge said board to make a fluidly sealed connection with the fluid connectors. By including a locking assembly to the server tray support will help ensure that the boards are properly seated and in the fully inserted position and prevent any loose connection between the connectors and board (North, Column 6, lines 46-48).
Franz in view of North fail to disclose: The locking assembly comprising a spring.
However, Gong discloses: A locking assembly (Fig.3, #222) comprising a spring (Fig.3, #223) and resides opposite the fluid connector (Fig.4, #223 is opposite of the connectors) maintaining by the spring the fluid connection between board and connector (Fig.4, #223 help urge the locking assembly towards the connector to form a tight and solid connection, see paragraph [0023], which discloses #223 helps urge the device opposite of arrow #50 to ensure a reliable connection is made, as such the office notes that with the combination of Franz in view of North and Gong, the server tray assembly including a server tray support including a fluid connector to form an unsealed fluid connection with the server board including a locking assembly (as taught by Franz in view of North) would be modified to include locking assembly comprising a spring which is configured to secure said server board with the server board support to form a tight-sealed connection (as taught by Gong) to ensure a reliable connection is made). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the server tray assembly including a server tray support including a fluid connector to form an unsealed fluid connection with the server board including a locking assembly (as taught by Franz in view of North) to include a locking assembly comprising a spring which is configured to secure said server board with the server board support to form a tight-sealed connection (as taught by Gong) to ensure a reliable connection is made. By including a locking assembly comprising a spring to the server tray support would allow a reliable connection to be made between the two connectors and prevent any disconnection if vibration occurs (Gong, paragraph [0023]). 
In regards to Claim 33, Franz in view of North and Gong disclose the method of claim 32, further comprising flowing a working fluid through the fluid connector, through the server board connector, and into the working fluid conduit (Franz, Fig.5-6 and paragraphs 0009-0010)
In regards to Claim 37, Franz in view of North and Gong disclose the method of claim 33, wherein the working fluid comprises water (Franz, paragraph [0009-0010], which discloses the new configuration disclosed would allow water to be used, as no risk of leaking which could cause damage the server devices, thus the office notes that with the current configuration discloses in Franz, water can be used a working fluid (furthermore, states water has a higher thermal performance as well).
Additionally, the office would like to take official notice that using water as the working fluid is commonly known and applied in various types of electronic cooling assemblies to help dissipate heat from the heat generating component. It would of have been obvious to one of ordinary skill in the art at the time the invention was made to use water as a cooling fluid, due to its inexpensive cost and good thermal heat dissipation properties (see MPEP 2144.03, citing, In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970)). 
In regards to Claim 38, Franz in view of North and Gong disclose the method of claim 33, further comprising transferring heat from the server board to the working fluid to heat the working fluid (Franz, Fig.6 and paragraph [0013], which discloses using a cold plate having a working fluid to transfer heat from the server board to the working fluid). 
In regards to Claim 39, Franz in view of North and Gong disclose the method of claim 38, further comprising flowing the heated working fluid to another fluid connector on the wall (Franz, Fig.5, paragraph [0022], which discloses an inlet and outlet #520-1/2 (120), which allows the heated working fluid leave another fluid connector (Outlet)). 
In regards to Claim 40, Franz in view of North and Gong disclose the method of claim 33, wherein the working fluid comprises water (Franz, paragraph [0009-0010], which discloses the new configuration disclosed would allow water to be used, as no risk of leaking which could cause damage the server devices, thus the office notes that with the current configuration discloses in Franz, water can be used a working fluid (furthermore, states water has a higher thermal performance as well).
Additionally, the office would like to take official notice that using water as the working fluid is commonly known and applied in various types of electronic cooling assemblies to help dissipate heat from the heat generating component. It would of have been obvious to one of ordinary skill in the art at the time the invention was made to use water as a cooling fluid, due to its inexpensive cost and good thermal heat dissipation properties (see MPEP 2144.03, citing, In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970)). 
In regards to Claim 42, Franz in view of North and Gong disclose the method of claim 20, wherein the locking assembly is attached to a front surface of the server tray support (North Fig.8-9, #17 on front surface of tray support #15) or the server rack, the front surface extending, with the server board inserted into the opening of the server tray support, along a plane parallel with respect to the back plain of the server board (North, Fig.8-9).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2017/0359923 A1) in view of North (U.S 6,629,855), Gong (U.S 2011/0297628 A1), and further, in view of Bridges (U.S 7,381,074). 
In regards to Claim 24, Franz in view of North and Gong disclose the server tray assembly of claim 23, wherein the pin (Gong, Fig.3, #2242) of the spring-loaded cam lock (Gong, Fig.3, #222) is secured to a front end of a base of the server tray support (Fig.4-5).
Franz in view North and Gong fail to disclose: wherein the cam is configured to contactingly engage a bottom edge of the server board.
However, Bridges discloses: Wherein the cam is configured to contactingly engage a bottom edge of the server board (Fig.1-2, #20 which is configured to contactingly engage a bottom edge of the server board (as shown in figures 3-4), as such the office notes that with the combination of Franz in view of North, Gong, and Bridges, the cam configured to lock the server board within the rack (as taught by Franz in view of Gong) would be modified such that the cam can be configured to contact a bottom edge of the server board (a taught by Bridges) to secure said board to the rack). 
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying the cam to engage a bottom edge of a server board would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Gong in view of Bridges disclose a locking assembly used to server a server board to a rack/chassis. By allowing the cam to contact the bottom edge of a server board, would yield predictable results, i.e., secure said board within the chassis/rack to ensure a reliable connection is made between the connectors of the server board and chassis/rack (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2017/0359923 A1) in view of North (U.S 6,629,855), Gong (U.S 2011/0297628 A1), and further, in view of Attlesey (U.S 2010/0246118 A1). 
In regards to Claim 29, Franz in view of North and Gong disclose the server tray assembly of claim 20.
The office notes that Franz in view North and Gong inherently disclose a fluid connector having a conduit carry working fluid extending away from the support tray to exchange the heated coolant and resupply the electronic device with cooled coolant (Franz, paragraph [0054], discloses the cold plate can be connected to a heat exchanger)
Franz in view North and Gong fail to explicitly disclose: The fluid connector is connected to a cooling module.
However, Attlesey discloses, wherein the fluid connector is fluidly coupled to a working fluid conduit that extends away from the server tray support and fluidly couples the cold plate heat exchanger to a cooling module (Fig.7, #134 is coupled to the fluid connector via manifold #132 which extends away from the server tray support towards the plurality of heat generating components and fluidly couples the cold plates to a cooling module #408, see figure 11, as such the office notes that with the combination of Franz in view of North, Gong, and Attlesey, the fluid connector is fluidly coupled to a working fluid conduit that extends away from the server tray support (as taught by Franz) would be modified to include a cooling module coupled to said conduit (as taught by Attlesey) to help dissipate heat generated by the electronic modules).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the fluid connector is fluidly coupled to a working fluid conduit that extends away from the server tray support (as taught by Franz) to include a cooling module coupled to said conduit (as taught by Attlesey) to help dissipate heat generated by the electronic modules. By including a cooling module within the rack, would allow the coolant used to absorb the heat generated by the components within the server board to dissipate the said heat to the cooling module to allow for re cooling of said components).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S 2017/0359923 A1) in view of North (U.S 6,629,855), Gong (U.S 2011/0297628 A1), and further, in view of Hidaka (U.S 2004/0012921 A1).
In regards to Claim 31, Franz in view of North and Gong disclose the server tray assembly of claim 20.
Franz in view of North and Gong fail to disclose: Wherein the locking assembly comprises two tabs each facing a server tray support slot and configured to snap over a side edge of a respective server board.
However, Hidaka discloses: Wherein the locking assembly comprises two tabs (Fig.6, two tabs are disposed on opposite sides of the latch #402) each facing a server tray support slot (Fig.6, #430 which have two pillars each having a slot) and configured to snap over a side edge of a respective server board (Fig.9b-10b, which shows the latch snapped over a side edge of the board #400, as such the office notes that with the combination of Franz in view of North, Gong, and Hidaka, the locking assembly (as taught by North in view of Gong) would be replaced with a locking assembly comprising two tabs each facing a server tray support slot and configured to snap over a side edge of a respective server board (as taught by Hidaka) to secure the server board within the rack/chassis).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have replaced the locking assembly (as taught by North in view of Gong) with a locking assembly comprising two tabs each facing a server tray support slot (as taught by Hidaka) to secure the server board within the rack/chassis. By including a spring-loaded latch locking assembly including two tabs each facing a server tray support, would assist in biasing the module further within the rack to ensure a proper/secure connection is made (Hidaka, Paragraph [0081 -0082)).


Allowable Subject Matter
Claims 27, 34, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 27, no prior art fairly suggests or discloses “wherein the spring loaded latch comprises a web attached to and extending from the server tray support or the server rack, the spring attached to and extending from the web, the spring loaded latch comprises two tabs with at least one of the tabs attached to the spring and each tab facing a server tray support slot and configured to automatically snap, only under a pre load of the spring, over a side edge of a respective server board.
In regards to Claim 34, no prior art fairly suggests or discloses “wherein the locking assembly comprises a spring loaded cam lock comprising a cam secured to a pin extending along an axis perpendicular to the back plane of the server board and the cam is configured to pivot about the pin and engage the portion of the server board, and the at least one spring is compressible or extendable in a direction parallel to the pin axis to move the cam along the pin axis to urge, with the cam engaging the portion of the server board, the server board toward the fluid connector”.
Dependent claims 35-36 are allowably by virtue of their dependency from claim 34.
In regards to Claim 41, no prior art fairly suggests or discloses “wherein the locking assembly is configured to automatically move, only under a preload of the spring, across the opening of the server tray support to engage the front portion of the server board and urge the server board toward the fluid connector such that the locking assembly automatically seals the fluid connection when the server board is inserted into the opening of the server tray”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835